                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       No. 5:18-CV-324-FL


 DEIDRE DIAMOND-MARTINEZ,                       )
                                                )
                    Plaintiff,                  )
                                                )
       v.                                       )                      ORDER
                                                )
 MARK T. ESPER, Secretary, Department           )
 of the Army,                                   )
                                                )
                    Defendant.                  )


       This matter is before the court on defendant’s motion to dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(6) (DE 12). Plaintiff responded in opposition and filed an amended

complaint, which the court construes as a motion for leave to amend complaint (DE 20). Defendant

replied in support of the motion to dismiss and in opposition to the motion for leave to amend

complaint. In this posture, the issues raised are ripe for ruling. For the following reasons,

defendant’s motion is granted and plaintiff’s motion is denied.

                                 STATEMENT OF THE CASE

       Plaintiff commenced this action on June 29, 2018, by filing a motion to proceed in forma

pauperis, and a proposed complaint asserting a claim under Title VII of the Civil Rights act of 1964

(“Title VII”), 42 U.S.C. § 2000(e), et seq., based upon national origin discrimination, disability

discrimination, and retaliation, in connection with plaintiff’s separation from employment with

defendant. Plaintiff seeks declaratory relief, back pay, compensatory damages, punitive damages,

attorney’s fees, and costs.
         The court allowed the motion to proceed in forma pauperis and directed plaintiff to re-file

her complaint with the required signature. Plaintiff filed the operative amended complaint on

August 2, 2018, which is identical in substance to her original proposed complaint, except that it

alleges March 30, 2018, instead of March 29, 2018, as the date of receipt of the notice of right to sue

from defendant’s Equal Opportunity Employment (“EEO”) office.

         Defendant filed the instant motion to dismiss in lieu of answer on October 13, 2018, asserting

that plaintiff’s action is time-barred and fails to state a claim upon which relief can be granted. In

support of the motion, defendant relies upon the following documents:

1)       Defendant’s EEO office notice of final action and right to sue, dated March 20, 2018.

2)       A United States Postal Service (“USPS”) Form 3811, Domestic Return Receipt, signed by

         plaintiff and date-stamped March 28, 2018.

3)       A memorandum on defendant’s letterhead to plaintiff dated July 29, 2015.1

         In opposition to defendant’s motion, filed January 18, 2019, plaintiff relies upon her

amended complaint, which the court construes as the instant motion for leave to amend complaint.

Plaintiff’s proposed amended complaint adds factual allegations and maintains the same substantive

claims and relief sought as the operative complaint.

         Defendant replied on February 1, 2019, relying upon the following documents:

1)       An EEO counselor’s report dated June 9, 2015.

2)       Plaintiff’s EEO discrimination complaint, signed June 16, 2015.




         1
                   As set forth herein, the court considers in its analysis of the instant motion only certain documents
included with defendant’s motion that are “integral to the complaint.” Mason v. Mach. Zone, Inc., 851 F.3d 315, 317n.2
(4th Cir. 2017). The court summarizes all documents filed by defendant, in conjunction with its motion and reply in
support thereof, solely at this juncture for purposes of setting forth the procedural history of the case.

                                                           2
3)       Defendant’s EEO office July 2, 2015, notice of acceptance of plaintiff’s EEO discrimination

         complaint.

4)       Defendant’s EEO office July 29, 2015, amended notice of acceptance of plaintiff’s EEO

         discrimination complaint.

                                 STATEMENT OF ALLEGED FACTS

         The facts alleged in the complaint2 and documents integral to the complaint, as pertinent to

the instant decision, may be summarized as follows.

         Plaintiff is a resident of Fayetteville, North Carolina, and is a former employee of defendant,

at the Maholic Child Development Center in Fort Bragg. Plaintiff has “mental” disabilities and has

a “Hispanic” national origin. (Compl. ¶¶ 4, 12). According to the complaint, plaintiff’s second-line

supervisor, Evelyn Perry (“Perry”), was the prime management official involved in alleged

discriminatory acts against plaintiff.

         According to the complaint, “[o]n or about the third week of April 2015, [p]laintiff found

out she received less working hours than her African-American co-workers.” (Id. ¶ 15). “On or

about the third week of April 2015, [p]laintiff found out she was assigned split shifts and weekends

while her African-American co-workers were not required to work weekends and nights.” (Id. ¶ 16).



         “On or about May 1, 2015, [p]laintiff filed an EEO complaint with [d]efendant’s EEO office

(EEOC No. 430-2016-00115X, Agency No. ARBRAGG15May01683) alleging that [d]efendant

discriminated against [her] on the bases of disability (mental) and national origin (Hispanic) as well

as retaliated against her.” (Id. ¶ 4; see EEO Counselor’s Report (DE 24-1)).

         2
                  All references to the “complaint” or “Compl.” in citations are to the complaint filed August 2, 2018
(DE 4), unless otherwise specified.

                                                          3
        “On May 4, 2015, [Perry] verbally counseled [p]laintiff for failure to perform her duties as

Program Associate - Site Lead based on third party information even though she ha[d] performed

her duties.” (Compl. ¶ 17). On June 16, 2015, plaintiff signed a formal complaint of discrimination

with defendant’s EEO office that alleged discrimination and retaliation by Perry between April 20,

2015 and May 4, 2015. (Compl. ¶¶ 4-6; see EEO complaint (DE 24-2)). Defendant’s EEO office

notified defendant on July 2, 2015, of acceptance of plaintiff’s EEO complaints for further

investigation. (Compl. ¶¶ 5-6; see notice of acceptance (DE 24-3)).

        “On July 21, 2015, [d]efendant issued [p]laintiff a memo separating her from federal

employment during Probation, dated July 16, 2015, with the effective date of July 30, 2015.”

(Compl. ¶ 18; cf. mem. to plaintiff (DE 13-3)). Defendant’s EEO office notified defendant on July

29, 2015, and August 20, 2015, of additional EEO complaints by plaintiff based upon actions

including separation from employment, effective July 30, 2015. (Compl. ¶¶ 5-6; see amended

notices of acceptance (DE 24-4)).

        On March 8, 2018, “the EEOC made a finding of no issues of material fact on [p]laintiff’s

discrimination claims.” (Compl. ¶ 7; see notice (DE 13-1) at 2). On March 20, 2018, defendant

issued a notice of final action to plaintiff, with notice of rights to sue. (See id.). According to the

complaint, plaintiff received said notice by regular mail on March 30, 2018. (See Compl. ¶ 7).

                                      COURT’S DISCUSSION

A.      Standard of Review

        “To survive a motion to dismiss” under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).


                                                    4
“Factual allegations must be enough to raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555. In evaluating whether a claim is stated, “[the] court accepts all well-pled facts as

true and construes these facts in the light most favorable to the plaintiff,” but does not consider

“legal conclusions, elements of a cause of action, . . . bare assertions devoid of further factual

enhancement[,] . . . unwarranted inferences, unreasonable conclusions, or arguments.” Nemet

Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009) (citations omitted).

B.      Analysis

        1.      Time Bar

        Title VII provides a time limit for suits brought by federal employees aggrieved by

discriminatory adverse employment actions: “Within 90 days of receipt of notice of final action

taken by [the employing government department, agency, or unit], . . . on a complaint of

discrimination” an employee “aggrieved by the final disposition of his complaint, or by the failure

to take final action on his complaint, may file a civil action.” 42 U.S.C. § 2000e-16(c).

        A claim is time barred if it is not filed within this time limit. Irwin v. Dep’t of Veterans

Affairs, 498 U.S. 89, 93 (1990). “Title VII’s timely filing requirements are not jurisdictional.” Davis

v. N. Carolina Dep’t of Correction, 48 F.3d 134, 140 (4th Cir. 1995) (citing Zipes v. Trans World

Airlines, Inc., 455 U.S. 385, 393 (1982)); see Irwin, 498 U.S. at 95. Rather, they are requirements

“that, like a statute of limitations, [are] subject to waiver, estoppel, and equitable tolling.” Chacko

v. Patuxent Inst., 429 F.3d 505, 513 n.5 (4th Cir. 2005) (quoting Zipes, 455 U.S. at 393); see Irwin,

498 U.S. at 95-96.

        In this case, plaintiff’s action is time barred because it was not brought within 90 days of the

date plaintiff alleges receipt of notice of final action taken by defendant. Plaintiff alleges receipt of


                                                   5
defendant’s notice of final action and right to sue on March 30, 2018. (Compl. ¶ 7). Plaintiff

commenced this action on June 29, 2018, by filing a motion for leave to proceed in forma pauperis

with proposed amended complaint. June 29, 2018, however, is 91 days from March 30, 2018.

Accordingly, plaintiff brought the instant action one day out of time. See, e.g., Harvey v. City of

New Bern Police Dep’t, 813 F.2d 652, 653 (4th Cir. 1987) (holding time barred suit brought 91 days

after receipt of right to sue letter).

        Plaintiff suggests in her response to the instant motion to dismiss that she should be entitled

to equitable tolling. She asserts that “[o]n June 28, 2018, Plaintiff attempted to file her Complaint

but mistakenly went to the wrong court house and subsequently was given correct information to

complete her filing.” (Pl’s Resp. (DE 19) at 2). In addition, plaintiff asserts that she “made sure to

complete the filing at the first available opportunity, June 29, 2018, given that the correct court

house is not close to where she resides.” (Id.). Furthermore, with respect to the day she received

the notice of rights to sue, plaintiff asserts that she “does not have a copy of the return receipt

mentioned in [d]efendant’s Motion to Dismiss,” and that “[w]hen [she] prepared to file her

Complaint, she remembered receiving the Agency’s Final Action on March 30, 2018.” (Id.).

        “Federal courts have typically extended equitable relief only sparingly.” Irwin v. Dep’t of

Veterans Affairs, 498 U.S. 89, 96 (1990). Courts have applied “equitable tolling in situations the

claimant has actively pursued [her] judicial remedies by filing a defective pleading during the

statutory period, or where the complainant has been induced or tricked by [her] adversary’s

misconduct into allowing the filing deadline to pass.” Id. (emphasis added). For example, in Burnett

v. New York Cent. R. Co., 380 U.S. 424, 429 (1965), the court allowed equitable tolling of a suit

under the Federal Employers’ Liability Act where the plaintiff timely “brought an action within the


                                                  6
statutory period in the state court of competent jurisdiction,” but said filed action was dismissed due

to improper venue. Id. (emphasis added).

       By contrast, courts have been “much less forgiving in receiving late filings where the

claimant failed to exercise due diligence in preserving [her] legal rights.” Irwin, 498 U.S. at 96. For

example, in Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 150 (1984), the United States

Supreme Court declined to apply equitable tolling for an untimely Title VII action where the

plaintiff “fail[ed] to act diligently” and did not file any complaint within applicable limitations

period, even though she had filed with the court her notice of right to sue within less than 90 days.

Id. at 151-52.

       Plaintiff has not alleged or asserted conduct satisfying the high bar for equitable tolling.

Critically, although plaintiff asserts in her response that she “mistakenly went to the wrong court

house” (Pl’s Resp. (DE 19) at 2), she did not file anything, in any court, until 91 days after the

alleged date of receipt of her right to sue letter. Accordingly, this case does not involve

circumstances like those described in Irwin and Burnett, where a plaintiff filed a complaint in court,

but in an incorrect venue. See 380 U.S. at 429; Irwin, 498 U.S. at 96 (noting possibility of equitable

tolling upon “filing a defective pleading”). Moreover, while plaintiff asserts she “subsequently was

given correct information to complete her filing,” (Pl’s Resp. (DE 19) at 2), this is not a case “where

the court has led the plaintiff to believe that she had done everything required of her.” Baldwin, 466

U.S. at 151.

       In sum, plaintiff’s action must be dismissed as time barred. Because the action must be

dismissed on this ground, the court does not reach additional grounds for dismissal raised by

defendant.


                                                  7
       2.      Motion to amend

       As noted above, the court construes plaintiff’s second amended complaint as a motion for

leave to amend complaint, where the time period for amending as a matter of course has passed. See

Fed. R. Civ. P. 15(a). “[L]eave sought should, as the rules require, be freely given,” except, as

pertinent here, in instances of “futility of amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962).

“Futility is apparent if the proposed amended complaint fails to state a claim under the applicable

rules and accompanying standards.” Katyle v. Penn Nat. Gaming, Inc., 637 F.3d 462, 471 (4th Cir.

2011). “‘A complaint showing that the statute of limitations has run on the claim is the most

common situation in which [an] affirmative defense appears on the face of the pleading,’ rendering

dismissal appropriate.” Brooks v. City of Winston-Salem, N.C., 85 F.3d 178, 181 (4th Cir. 1996)

(quoting 5A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1357, at 352

(1990)).

       Here, plaintiff’s proposed amended complaint suffers from the same defect as her operative

complaint, in that it demonstrates on the face of the pleading that the action is time barred. (See

Prop. Am. Compl. (DE 20) ¶ 7 (stating that plaintiff received notice of rights to sue on March 30,

2018). Therefore, due to futility of amendment, the instant motion to amend must be denied.

       3.      Dismissal With Prejudice

       “[T]he nature of dismissal is a matter for the discretion of the district court.” Adbul-Mumit

v. Alexandria Hyundai, LLC, 896 F.3d 278, 292 (4th Cir. 2018); see Carter v. Norfolk Cmty. Hosp.

Ass’n, Inc., 761 F.2d 970, 974 (4th Cir. 1985) (“[D]ismissal under Rule 12(b)(6) is . . . with

prejudice unless [the court] specifically orders dismissal without prejudice. That determination is


                                                8
within the district court’s discretion.”). In exercising this discretion, the court is not required to

“resolve pleading deficiencies, regardless of previous opportunities to amend or other extenuating

circumstances.” Adbul-Mumit, 896 F.3d at 292.

       In this case, dismissal with prejudice is warranted, in light of plaintiff’s prior attempts to

amend the complaint. Moreover, the record reflects additional evidence bearing upon the

untimeliness of plaintiff’s action. In particular, plaintiff filed original proposed complaint alleging

she received the notice of rights to sue on “March 29, 2018.” (See Original Proposed Compl. (DE

1-1) ¶ 7). In the operative complaint and proposed amended complaint, by contrast, she alleges she

received the notice on “March 30, 2018.” (See Compl. ¶ 7; Prop. Am. Compl. ¶ 7). Plaintiff

acknowledges, however, the return receipt filed by defendant in support of the motion to dismiss.

(Pl’s Resp. (DE 19) at 2). That return receipt is signed by plaintiff and date-stamped “March 28,

2018.” (Def’s Mem., Ex. 2 (DE 13-2)). Because additional evidence in the record reveals an

independent bar to the timeliness of the action, notwithstanding plaintiff’s present assertions of

equitable tolling, this provides a further factor weighing against dismissal without prejudice in this

instance.

                                          CONCLUSION

       Based on the foregoing, defendant’s motion to dismiss (DE 12) is GRANTED, and plaintiff’s

motion to amend (DE 20) is DENIED. Plaintiff’s action is DISMISSED as time barred, pursuant

to Federal Rule of Civil Procedure 12(b)(6). The clerk is DIRECTED to close this case.

       SO ORDERED, this the 21st day of June, 2019.

                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge


                                                  9
